Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-16-00430-CV

IN RE REGENCY FIELD SERVICES, LLC, Regency Energy Partners LP, Regency GP LP,
                         and Regency GP LLC

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 13, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 1, 2016, Relators filed a petition for writ of mandamus. The court has considered

Relators’ petition for writ of mandamus and is of the opinion that Relators are not entitled to the

relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a).

                                                        PER CURIAM




1
  This proceeding arises out of Cause No. M-14-0029-CV-C, styled Leo O. Quintanilla, Hector Quintanilla, Paloma
Cattle Company, Ltd., LHQ Management, LLC, and Escondido Hunting, Inc., Plaintiffs, John B. Dickinson, R. Ross
Dickinson, Doris A. Dickinson, Jeffrey L. Dickinson, and Jill E. Rader, Intervenors, Swift Energy Operating, LLC,
Intervenor, v. Regency Field Services, LLC, Regency Energy Partners, LP, Regency GP LP, and Regency GP LLC,
pending in the 343rd Judicial District Court, McMullen County, Texas, the Honorable Janna K. Whatley presiding.